/(/C

Case 3:19-cv-00601-WHA Document 25 Filed 04/19/19 Page 1 of 2

FlLED

rN THE UNITED s'rATEs DISTRICT COURT APR 19 2015%

FOR THE NORTHERN DISTRICT OF CALIFORNIA SUSAN Y. scene
claim u.s. ustch count

RN|A
sANDRA o’HARA-HARMON, Praimirr, NOF“'H D‘ST“'CT OF °AL":°

v. No. C l9-cv-00601 WHA

FACEBOOK, INC., Defendant.

MOTION TO APPEAR AT UNTTED STATES DISTR_ICT COURT F()R THE DIS'I'RICT OF
SOUTH CAROLINA- FLORENCE DIVISION FOR ALL I~[EARINGS IN THE ABOVE
STYLED CIVIL ACTION

Plaintiff hereby submits this MOTION TO APPEAR AT UNITED STATES DISTRICT
COURT FOR THE DISTRICT OF SOUTH CAROLINA- FLORENCE DIVISION FOR ALL
HEARINGS IN TI-IE ABOVE STYLED CIVIL ACTION and in support avers as follows:

l_ Plaintiff is an indigent citizen with a house hold income of $36,725_
annually for a family of three as noted on my IRS Income Tax Transcript.

2. Plaintiff seeks fair access to this court to solve her legal problems fairly,
and without road blocks to prevent obtaining justice in this case_

3. The State of California is a major distance from the State which Pla.intiff
resides, in making it financially impossible for Plaint'iff to maintain her
living expenses, and afford the cost of airline flights and hotel expenses
required to travel to the State of California.

4_ Plaintiff filed this case under diversity of jurisdiction to alert this court that
I reside in a different state from the defendants; however, defendants
elected this court for users of is website services to address disputes that
arises from its web based services.

5. Plaintiff pleads with this court that she will not be able to participate in in-
person hearings unless arrangements are made for Plaintiff to attend at the
United States Distn`ct Court for South Carolina- Florence Division, due to
her indigency.

6. Plaintiff request that her appearance for all hearings related to this case, be
arranged so that she can attend via video surveillance and/ or camera so
that she can meaningfully participate in the required hearings in this case_

7. Plaintiff will not be able to attend in person hearings again, due to her
indigency Plaintift` can’t afford the expensive cost of Airplane Flights
and the cost of lodging, in California. As the cost of living there is much
greater, cause increased costs, which Plaintiff indigency prevents her from
being able to afford

8. Due to not having counsel, and not being able to afford the cost of
counsel, Plaintifl` seek to be able to have a means for meaningful
participation in the court proceeding in this case in which shell am a

Case 3:19-cv-00601-WHA Document 25 Filed 04/19/19 Page 2 of 2

litigant; thus protecting my constitutional right to seek redress on
grievance in a court of law, and not be denied such participation as a direct
result of my economic condition of not having the money to pay to go
back and forth to the State of California, when I reside in South Carolina,
and there is a district court within 40 to 50 miles of my residence

9. Attached is a copy of Plaintiff most recent income tax transcripts from
[RS. Plaintiff Exhibit l

WHEREFORE Plaintiff request that this court grant Plaintiff MO'HON _'IQ
APPEAR AT UNlTED STATES DISTRICT COURT FOR THE DISTRIC'I`
OF SOUTH CAR()L]NA- FLORENCE DIVISION FOR ALL HEARINGS
IN THE ABOVE STYLED CIVIL ACTION.

 

PLAINTIFF FURTHER CONTEND:

l. Plaintiff is indigent, and cannot afford the cost of traveling to the State of
California, nor paying the cost of lodging

2. Plaintiff do not have the financial means to travel to the state of California,
and as a result, I cannot attend in person hearings

Dated: April 16, 2019 Respectfully submitted wewm

r a- Harmon
815 F Street
Hartsville, SC 29550

